            Case 3:17-cv-00183-VC Document 288 Filed 09/15/20 Page 1 of 10




1                         IN THE UNITED STATES DISTRICT COURT
2                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                                     SAN FRANCISCO DIVISION
4
     RACHEL CONDRY, JANCE HOY, CHRISTINE               Case No.: 3:17-cv-00183-VC
5    ENDICOTT, LAURA BISHOP, FELICITY BARBER,
     RACHEL CARROLL on behalf of themselves and all    STIPULATED [PROPOSED] FINAL
6    others similarly situated,                        JUDGMENT AND ORDER
7                       Plaintiffs,
8          v.
9    UnitedHealth Group Inc.; UnitedHealthcare, Inc.;    Honorable Vince Chhabria
     UnitedHealthcare Insurance Company; UnitedHealthcar
10   Services, Inc.; and UMR, Inc.,
11                      Defendants.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       –1–
                    STIPULATED [PROPOSED] FINAL JUDGMENT AND ORDER
                Case 3:17-cv-00183-VC Document 288 Filed 09/15/20 Page 2 of 10




1           Plaintiff, Rachel Condry (“Condry”), who was later joined by Plaintiffs, Jance Hoy (“Hoy”),
2    Christine Endicott (“Endicott”), Laura Bishop (“Bishop”), Felicity Barber (“Barber”), and Rachel
3    Carroll (“Carroll”) (collectively with Condry, “Plaintiffs”), first commenced this class action on
4    January 13, 2017, against their respective health benefit plans and/or claims administrators,
5    UnitedHealthcare Group Inc., UnitedHealthcare, Inc., UnitedHealthcare Insurance Company, United
6    Healthcare Services, Inc., and UMR, Inc. (collectively, “Defendants”), alleging they violated the
7    Affordable Care Act (“ACA”) when they denied coverage for, or imposed cost-shares on, Plaintiffs’
8    out-of-network claims for lactation services. In addition, Plaintiffs (except Carroll) alleged that
9    Defendants failed to provide a “full and fair review” as required by ERISA claiming that the reasons
10   Defendants provided to Plaintiffs (except Carroll), about how their claims processed, were not
11   understandable. Based on these allegations, Plaintiffs asserted: breach of fiduciary duty claims under
12   the Employee Retirement Income Security Act of 1974 (“ERISA”) for failing to provide adequate
13   notice when denying their benefit claims (Counts I); breach of fiduciary and co-fiduciary duty claims
14   under ERISA for failing to provide ACA-mandated lactation counseling coverage (Counts II and III);
15   sex discrimination in violation of Section 1557(a) of the ACA (Count IV); and violation of the ACA’s
16   preventive care provisions which were incorporated by reference in non-ERISA health benefit plans
17   (Count V); and, unjust enrichment (Count VI). [Dkt. No. 78.] Defendants denied all of these
18   allegations, asserting that that they cover network lactation services without cost-sharing as required
19   by the ACA and provided a “meaningful dialogue” to Plaintiffs in processing their lactation claims as
20   required by ERISA. [Dkt. Nos. 82 and 104.]
21          Plaintiffs and Defendants (collectively, “Parties”), by and through their counsel, stipulate as
22   follows:
23          WHEREAS, on June 27, 2018, the Court entered summary judgment: (1) in favor of all
24   Plaintiffs on Count I (except for Carroll)1; (2) in favor of Bishop and Hoy for Count II; (3) in favor of
25   Defendants for Count II with respect to Barber and Condry; and (4) in favor of Defendants for Counts
26
            1
27            Unlike the other Plaintiffs, Carroll was a participant of a non-ERISA health benefit plan and
     therefore did not bring any claims under ERISA.
28
                                          –2–
                       STIPULATED [PROPOSED] FINAL JUDGMENT AND ORDER
              Case 3:17-cv-00183-VC Document 288 Filed 09/15/20 Page 3 of 10




1    IV and VI.
2           WHEREAS, on June 27, 2018, the Court denied summary judgment for both sides on: (1)
3    Count III; (2) Endicott’s Count II claim; and (3) Carroll’s Count V claim. [Dkt. No. 146.]
4           WHEREAS, on May 23, 2019, the Court denied without prejudice Plaintiffs’ Motion for Class
5    Certification. [Dkt. No. 213.] Among other things, the May 23, 2019 Order held that “[i]t does not
6    appear that the named plaintiffs have standing to seek prospective relief because they are no longer
7    UHC plan participants.” [Id. at 4.] On December 19, 2019, the Court denied Plaintiffs’ Motion to
8    Grant Request for Intervention [Dkt. No. 259], which sought to add as a named plaintiff Teresa Harris,
9    a UHC insured, who asserted a claim under Count II, as set forth in the proposed amended complaint
10   (id.), with respect to the denial of her lactation claim, finding generally that Plaintiffs waited too long
11   to seek intervention of a new plaintiff. (Id.)
12          WHEREAS, on December 23, 2019, the Court granted in part and denied in part Plaintiffs’
13   renewed motion for class certification. [Dkt. No. 262.] The Court certified a Federal Rule of Civil
14   Procedure Rule 23(b)(2) class of ERISA plan participants who received the same denial letters for
15   lactation claims as Condry, Hoy, Endicott, Bishop, and Barber (“Denial Letter Class”), which the
16   Court had previously found violated ERISA under Count I when entering summary judgment in favor
17   of Condry, Hoy, Endicott, Bishop, and Barber on that issue. The Court denied certification of a
18   proposed class of members of Defendants’ health benefit plans who were denied coverage or had cost-
19   shares imposed for out-of-network lactation services, which pertained to Counts II, III and V, finding
20   that Plaintiffs did not meet their burden under Federal Rule of Civil Procedure 23. [Dkt. No. 262.]
21          WHEREAS, with respect to the Denial Letter Class the Court ordered Defendants to send a
22   follow-up letter to each member of the Denial Letter Class, “that explain[s] the basis for denial in a
23   comprehensible fashion (which would, in turn, allow participants to meaningfully assess whether to
24   contest the denial)”, and “that is worded so as to emphasize that if a participant believes her dispute
25   with the company was mooted by activity or communications subsequent to the initial denial letter,
26   she need not take further action in response to the new letter.” [Dkt. No. 262.]
27          WHEREAS, both sides moved for interlocutory appeal of the Court’s class certification
28                                         –3–
                        STIPULATED [PROPOSED] FINAL JUDGMENT AND ORDER
              Case 3:17-cv-00183-VC Document 288 Filed 09/15/20 Page 4 of 10




1    decision, which the Ninth Circuit Court of Appeals denied on March 2, 2020.
2           WHEREAS, the remaining claims are: (i) Endicott’s individual lactation counseling coverage
3    claim under ERISA (Counts II and III); and, (ii) Carroll’s individual lactation counseling coverage
4    claim under the ACA’s preventive care provisions which were incorporated by reference in her non-
5    ERISA health benefit plan (Count V). In the interest of efficiency and judicial economy, and solely
6    to resolve the claims that are remaining in the wake of the Court’s previous fully litigated and contested
7    rulings, the Parties agree to the dismissal of the foregoing remaining claims.
8           WHEREAS, Plaintiffs’ (except Carroll) claim under Count III alleging that Defendants should
9    be held jointly liable under ERISA is derivative of Plaintiffs’ claim under Count II, pursuant to the
10   Court’s order granting in part and denying in part the parties’ cross-motions for summary judgment,
11   the Parties stipulate that judgment be entered under Count III for Bishop and Hoy and against Condry
12   and Barber. This stipulation does not reflect any settlement or concession relating to the issues
13   litigated on the cross-motions for summary judgment but instead is only intended to resolve the claims
14   asserted in Count III.
15          WHEREAS, upon entry of this Stipulated [Proposed] Final Judgment and Order, Plaintiffs and
16   Defendants both intend to file timely notices of appeal.
17          WHEREAS, the parties, by and through respective counsel, agree to the entry of this Stipulated
18   [Proposed] Final Judgment and Order, subject to reservations of right to appeal.
19   NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
20          1.      This Court has jurisdiction over the Parties and over the subject matter in issue, and
21   venue is proper in this District.
22          2.      In the interest of efficiency and judicial economy, Plaintiffs and Defendants agree to
23   stipulate to entry of a final judgment, and the relief awarded herein is expressly conditioned on the
24   Parties’ reservations of their rights of appeal as set forth below in paragraph 3.
25          3.      The Parties stipulate that they have expressly reserved their rights on appeal to
26   challenge all rulings or orders in this case. If any aspect of a ruling or order is reversed or vacated on
27   appeal, wholly or partially, this Stipulated Final Judgment and Order shall be set aside to the extent
28                                         –4–
                        STIPULATED [PROPOSED] FINAL JUDGMENT AND ORDER
               Case 3:17-cv-00183-VC Document 288 Filed 09/15/20 Page 5 of 10




1    inconsistent with any such decision on appeal or ruling of this Court on remand.
2             4.     Subject to paragraphs 2-3 above, final judgment is hereby entered in favor of the Denial
3    Letter Class on Count I, finding that Defendants violated ERISA for the reasons set forth in the Court’s
4    summary judgment order. [Dkt. No. 146.] The Denial Letter Class is defined as:
5
              All participants and beneficiaries, in one or more of the ERISA employee health benefit plans
6             administered by Defendants in the United States, which provide benefits for healthcare services
              and for which claims administration duties are delegated to one or more of the Defendants,
7             who received from August 1, 2012 to present, an explanation of benefits for Comprehensive
              Lactation Services rendered by an out-of-network provider, that included one or more of the
8
              following denial reasons (the “Remark Codes”):
9
                   (1) Remark code KM (“This is not a reimbursable service. There may be a more
10                     appropriate CPT or HCPCS code that describes this service and/or the use of the
                       modifier or modifier combination is inappropriate.”)
11
                   (2) Remark code I5 (“This service code is not separately reimbursable in this setting.”)
12                 (3) Remark code 13 (“Your plan does not cover this non-medical service or personal
                       item.”)
13                 (4) Remark code B5 (“Payment for services is denied. We asked the member for more
                       information and didn’t receive it on time.”)
14
15            Excluded from the Class are Defendants, their subsidiaries or affiliate companies, their legal
              representatives, assigns, successors and employees and the Court and all Court personnel
16            involved in the handling of this case.
17            5.     Subject to paragraphs 2-3 above, Barber, Bishop, Condry, Endicott, and Hoy are hereby
18   appointed as Class Representatives of the Denial Letter Class, and Chimicles Schwartz Kriner &
19   Donaldson-Smith LLP and Shepherd, Finkelman, Miller & Shah, LLP are hereby appointed as Co-
20   Lead Class Counsel, and Axler Goldich LLC is hereby appointed as Class Counsel of the Denial Letter
21   Class.
22            6.     Subject to paragraphs 2-3 above, final judgment is hereby entered with respect to the
23   Denial Letter Class, ordering Defendants to send a follow-up letter (“Letter”) to each member of the
24   Denial Letter Class, “that explain[s] the basis for denial of the lactation claim in a comprehensible
25   fashion (which would, in turn, allow participants to meaningfully assess whether to contest the
26   denial),” and that is “worded so as to emphasize that if a participant believes her dispute with the
27   company was mooted by activity or communications subsequent to the initial denial letter, she need
28                                          –5–
                         STIPULATED [PROPOSED] FINAL JUDGMENT AND ORDER
                Case 3:17-cv-00183-VC Document 288 Filed 09/15/20 Page 6 of 10




1    not take further action in response to the new letter.” [Dkt. No. 262.] However, the Parties agree to
2    stay execution of the order directing Defendants to send the Letter until after the aforementioned
3    appeals are fully resolved.
4           7.      Subject to paragraphs 2-3 above, final judgment is hereby entered in favor of Plaintiff
5    Hoy on Counts II and III in the amount of $345 and $49 in prejudgment interest2, for a total of $394,
6    for the reasons set forth in the Court’s summary judgment order. [Dkt. No. 146.] However, the Parties
7    agree to stay execution of payment of said amount, with no additional accrual of interest of any kind,
8    until after the aforementioned appeals are fully resolved.
9           8.      Subject to paragraphs 2-3 above, final judgment is hereby entered in favor of Plaintiff
10   Bishop on Counts II and III in the amount of $130 and $19.38 in prejudgment interest, for a total of
11   $149.38, for the reasons set forth in the Court’s summary judgment order. [Dkt. No. 146.] However,
12   the Parties agree to stay execution of payment of said amount, with no additional accrual of interest of
13   any kind, until after the aforementioned appeals are fully resolved.
14          9.      Subject to paragraphs 2-3 above, final judgment is hereby entered against Barber and
15   Condry on Counts II and III, for the reasons set forth in the Court’s summary judgment order. [Dkt.
16   No. 146.]
17          10.     Subject to paragraphs 2-3 above, final judgment is hereby entered against the Plaintiffs
18   on Count IV, for the reasons set forth in the Court’s summary judgment order. [Dkt. No. 146.]
19          11.     Subject to paragraphs 2-3 above, Counts II and III are dismissed with prejudice as to
20   Endicott as the result of a partial settlement, which settled only the portion of Endicott’s individual
21   claims that was not decided by previous order of this Court, but which did not settle her class claims
22   and the portions of her claims that this Court previously decided and which remain contested and
23   subject to further appeals.
24
25          2
               The Parties stipulate and agree to Pre-judgment interest at the rate of 3% per annum,
     calculated from the date of when Defendants first notified the plaintiff that it would not cover the
26
     lactation claim to the date of the entry of this Judgment, and, therefore, stipulate and agree to the pre-
27   judgment interest calculations, depending on the date judgment is entered for Hoy and Bishop, set
     forth in Appendix A.
28                                                     –6–
                        STIPULATED [PROPOSED] FINAL JUDGMENT AND ORDER
              Case 3:17-cv-00183-VC Document 288 Filed 09/15/20 Page 7 of 10




1           12.     Subject to paragraphs 2-3 above, Count V is dismissed with prejudice as to Carroll as
2    the result of a partial settlement, which settled only the portion of Carroll’s claim that was not decided
3    by previous order of this Court, but which did not settle her class claims and the portions of her claims
4    that this Court previously decided and which remain contested and subject to further appeals.
5           13.     Except with respect to Endicott’s and Carroll’s individual claims that are the subject of
6    the partial settlements, the Parties reserve the right under this Stipulated Final Judgment and Order to
7    move for an award of reasonable attorneys’ fees and/or costs, including pursuant to 29 U.S.C. §
8    1132(g), and each Party reserves the right to object to the others’ motion. The Parties agree to wait
9    until appellate issues are resolved before briefing such issues.
10          14.     This Court shall retain continuing jurisdiction over the Parties to this Stipulated Final
11   Judgment and Order and over the subject matter of this action for the purposes of interpreting and
12   enforcing the terms of this Stipulated Final Judgment and Order, subject to the Parties’ right of appeal
13   as set forth in paragraphs 2-3 above.
14
     DATED: September 4, 2020                       REED SMITH LLP
15
16
                                                    By: /s/Rebecca R. Hanson
17                                                      Martin J. Bishop (pro hac vice)
                                                        Rebecca R. Hanson (pro hac vice)
18                                                      kbraje@reedsmith.com
                                                        mbishop@reedsmith.com
19                                                      rhanson@reedsmith.com
                                                        Telephone: (415) 543-8700
20                                                      Facsimile: (415) 391-8269
21                                                      Attorneys for Defendants UnitedHealth Group
22                                                      Inc., UnitedHealthcare, Inc., UnitedHealthcare
                                                        Insurance Company, and United
23                                                      Healthcare Services, Inc.

24
25
26
27
28                                         –7–
                        STIPULATED [PROPOSED] FINAL JUDGMENT AND ORDER
     Case 3:17-cv-00183-VC Document 288 Filed 09/15/20 Page 8 of 10




1
2                                    CHIMICLES SCHWARTZ KRINER &
                                     DONALDSON-SMITH LLP
3
4
                                 By: /s/ Kimberly M. Donaldson-Smith
5                                    Nicholas E. Chimicles (pro hac vice)
                                     Kimberly M. Donaldson-Smith (pro hac vice)
6                                    Stephanie E. Saunders (pro hac vice)
                                     361 W. Lancaster Avenue
7                                    Haverford, PA 19041
                                     Telephone: (610) 642-8500
8                                    Facsimile: (610) 649-3633
                                     nickchimicles@chimicles.com
9                                    kds@chimicles.com
10                                   ses@chimicles.com

11                                   Annick Marie Persinger
                                     Sabita J. Soneji
12                                   TYCKO & ZAVAREEI LLP
                                     The Tower Building
13                                   1970 Broadway, Suite 1070
                                     Oakland, CA 94612
14                                   Telephone: (510) 254-6808
                                     Facsimile: (202) 973-0950
15                                   apersinger@tzlegal.com
                                     ssoneji@tzlegal.com
16
                                     Marc A. Goldich (admitted pro hac vice)
17                                   Noah Axler (admitted pro hac vice)
18                                   AXLER GOLDICH LLC
                                     1520 Locust Street
19                                   Suite 301
                                     Philadelphia, PA 19102
20                                   Telephone: (267) 534-7400
21                                   Facsimile: (267) 534-7407
                                     mgoldich@axgolaw.com
22                                   naxler@axgolaw.com
23                                James E. Miller (CA Bar No. 262553)
24                                Laurie Rubinow
                                  SHEPHERD, FINKELMAN, MILLER &
25                                SHAH, LLP
                                  65 Main Street
26                                Chester, CT 06412
27                                Telephone: (860) 526-1100
                                  Facsimile: (866) 300-7367
28                             –8–
            STIPULATED [PROPOSED] FINAL JUDGMENT AND ORDER
Case 3:17-cv-00183-VC Document 288 Filed 09/15/20 Page 9 of 10
Case 3:17-cv-00183-VC Document 288 Filed 09/15/20 Page 10 of 10
